Citation Nr: 1009470	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1969.  He received the Vietnam Service Medal, the 
Vietnam Campaign Medal, the Combat Infantryman Badge, the 
Bronze Star Medal, and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

This matter was previously before the Board in September 2007 
and August 2009, and was remanded for further development.  
It has now returned to the Board for further appellate 
consideration. 

The Board notes that the Veteran was scheduled for a Travel 
Board hearing in June 2009, to which he failed to report.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(9d), (e) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating assignment, the Board has characterized the 
rating issue on appeal as a claim for higher initial 
evaluation of an original award.  Analysis of this issue 
therefore requires consideration of the rating to be assigned 
effective from the date of award of service connection for 
the claim.




FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected PTSD is manifested by sleep disturbances, 
avoidance, hypervigilance, irritability, and depression; the 
competent clinical evidence of record does not show that he 
experiences occupational and social impairment with 
deficiencies in most areas, suicidal ideation, obsessional 
rituals, speech intermittently illogical, near continuous 
panic, impaired impulse control, spatial disorientation, or 
an inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Here, the Veteran is appealing the initial rating assignment 
as to his posttraumatic stress disorder (PTSD).  In this 
regard, because the October 2004 rating decision granted the 
Veteran's claim of entitlement to service connection, that 
claim is now substantiated.  His filing of a notice of 
disagreement to the October 2004 initial rating assignment 
does not trigger additional notice obligations under 
38 U.S.C.A. §  7105.  38 C.F.R. § 3.159(b)(3) (2009).  
Rather, the Veteran's appeal as to the initial rating 
assignment triggers VA's obligation to advise the Veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The February 2006 statement of the case (SOC), and August 
2008 supplemental SOC (SSOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the PTSD at issue 
(38 C.F.R. § 4.130, DC 9411), and included a description of 
the rating formula for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above that 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs) and reports of 
post-service VA medical treatment and examinations.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim, and those of his 
relatives and a friend.  The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board also has perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

A VA examination and opinion with respect to the issue of the 
PTSD was obtained in September 2004.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination/opinion obtained in this case is adequate, as the 
opinion is predicated on a full mental examination of the 
Veteran and a review of his claims file, to include lay 
statements.  It considers the pertinent evidence of record, 
to include the Veteran's personal history, and provides a 
Global Assessment Functioning score.  

The Board notes that the Veteran was scheduled for another 
PTSD examination in December 2006, for which he failed to 
report.  There is no evidence of record that the Veteran had 
good cause for failing to report.  Nonetheless, the Veteran 
was scheduled for another appointment in October 2009, to 
which he also failed to report.  VA correspondence to the 
Veteran, in October 2009, provided the Veteran 10 days to 
provide VA with information as to why he did not report for 
his October 2009.  The evidence of record reflects that he 
did not respond to this notice, and there is no evidence of 
record that he had good cause for failing to report to the 
October 2009 VA examination.  Therefore, the Board finds that 
the claim shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeal in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson, 
supra.

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2009).  The VA Schedule rating 
formula for mental disorders reads in pertinent part as 
follows:

100 percent rating (the maximum schedular rating)  - Total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, DC 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 51 to 60 indicates the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994).



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Service connection has been established for PTSD, effective 
from January 24, 2003.  An initial rating of 50 percent, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, has been 
assigned effective from that date.  After reviewing the 
evidence of record, the Board finds that the Veteran's 
disability picture is appropriately reflected by the 50 
percent evaluation through the entirety of the rating period 
on appeal.  

A May 2003 primary care progress note reflects that the 
Veteran's wife reported that he was chronically tired, 
although the Veteran himself did not bring this up.  The 
Veteran's wife reported that the Veteran sleeps poorly, does 
not have friends, does not treat others well, likes to be 
alone or with his wife, has anxiety, and has possible 
flashbacks to the Vietnam war.  The VA examiner noted the 
Veteran may have anxiety and/or mild PTSD contributing to his 
sleep problems, but that the Veteran was not willing to have 
counseling or prescribed medication at that time.  A two 
question depression screen was performed and the Veteran's 
depression screen was negative. 

In a July 2004 statement, the Veteran avers "I cannot work 
around other people and have not been able to for years.  I 
am upset all the time.  I do not even like to go to a 
restaurant or get fuel and have to put up with other 
people."

A statement from the Veteran's aunt, D.M., states that the 
Veteran has emotional problems, which have become more 
pronounced since the war in Iraq.  She notes that he talks 
more frequently, and obsesses about things to the point that 
"it borders on paranoia"

A typed statement from the Veteran's spouse, MW., indicates 
that he cannot sleep in his bedroom because "he feels too 
closed in", he is a restless sleeper, often yells out during 
the night, fought with his parents for many years before they 
died, has not had contact with his siblings for many years, 
has "disowned" his children, lays in bed for days, does not 
speak to anyone for several days at a time, has fought with 
the neighbors, "freaks out" at certain noises and 
"oriental" waitresses, has to work by himself because he 
does not get along with anyone else, is often tired, sits 
with his back to the wall at a restaurant, drinks a lot, and 
cannot go to a meat market due to the "smell of death".  

A September 2004 VA examination report reflects that the 
Veteran reported having a good relationship with his wife and 
enjoys reading and being alone.  He has been with his current 
wife since 1984, and married to her since 1988.  He reported 
no contact with his children as they have a "difference of 
opinion".  

He further stated that he feels helpless and hopeless, and 
gets angry and irritable easily.  In this regard, the Board 
notes that a VA medical report, dated in September 2001, 
reflects that the Veteran became upset during an ear 
examination because the physician was trying to ascertain a 
history of otitis externa, prior to examining the Veteran's 
ear.  The Veteran reportedly raised his voice at the 
physician and left the appointment, stating that he did not 
want to be seen.

The September 2004 VA examination report reflects that the 
Veteran denied suicidal and homicidal ideation.  He denied 
past suicidal attempts, denied hearing voices or things, 
denied having the television or radio talk to him, denied 
having a change of appetite, and denied manic symptoms.  He 
said that his energy level was low and that he had been 
depressed for a long time.  He further stated that he was not 
bothered by depression and was not depressed if nobody 
bothers him.  He admitted to drinking 42 to 45 cans of beer 
per week.  

The Veteran reported that he has had difficulty with sleep 
since Vietnam, sleeps a maximum of four hours at a time, 
feels tired in the morning, wakes up with dreams and 
nightmares at least five or six times a week, and used to 
scream at night.  He further reported that he has flashbacks 
of Vietnam three or four times a week, and avoids wind 
chimes, helicopters, and meat markets.  He reported that he 
does not care about the future.  

The VA examiner noted that he observed no abnormal body 
movements, that the Veteran was cooperative, his mood was 
dysphoric, and his affect was appropriate.  His speech was 
spontaneous, coherent, and relevant.  There were no signs of 
psychosis, the Veteran was alert and oriented times three, he 
did well with his memory, his insight and judgment were fair, 
and he was competent for VA purposes.  The VA examiner 
assessed a GAF score of 51.  He noted that the Veteran had a 
moderate difficulty in social and occupational function as he 
was not having friends, but he was able live with his wife 
and be employed part time.  In this regard, the Board notes 
that the record contains a statement from W.M.O., in which he 
states that he remains the Veteran's good friend to this day.  

A May 2008 VA primary care nursing note reflects that a two 
question depression screen was performed and the Veteran's 
depression screen was negative.   He reported that, over the 
past two weeks, he had not been bothered by "feeling down, 
depressed, or hopeless."  He also reported that he had not 
been bothered by little interest or pleasure in doing things.  

The record does not contain any evidence of suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting 
ability to function independently, appropriately, and 
effectively, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.  

In sum, the record reflects that the Veteran has had 
depression, difficulty sleeping, and avoids those things that 
remind him of Vietnam.  In addition, he has been in a 
relationship with his current wife for more than 20 years, 
and is employed as a truck driver.  He does not received 
treatment for his PTSD, or take medication for it.

Based on all of the foregoing, the Board finds that the 
Veteran's overall disability picture most nearly approximates 
the criteria for the Veteran's current 50 percent rating.  

In determining that the Veteran's PTSD is appropriately 
reflected by the current 50 percent evaluation, the Board has 
considered the GAF scores of 51, provided upon VA examination 
in September 2004.  As noted above, a GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The GAF score, taken with the evidence of record, establishes 
that the Veteran has difficulty in some areas; however, it 
does not rise to the level of impairment which would warrant 
an initial evaluation in excess of 50 percent.
 
Conclusion

The Board finds that the Veteran's PTSD disability picture 
more nearly approximates the criteria required for the 
presently assigned 50 percent, and that a higher rating is 
not warranted by the evidence of record.  38 C.F.R. § 4.  The 
Board also notes that there is no indication that the 
manifestations of the Veteran's service-connected disability 
warranted a rating greater than 50 percent at any time since 
the January 24, 2003 effective date of service connection for 
PTSD.  Accordingly, a "staged rating" is not warranted.  
Fenderson, supra.  Consequently, the Board finds that the 
currently assigned 50 percent evaluation throughout the 
rating period on appeal appropriately reflects the clinically 
established impairment experienced by the Veteran.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Veteran avers that he has 
difficulty being around Asian people and that he prefers to 
be alone, or with his wife.  In this regard, the record 
indicates that his employment is that of a truck driver, and 
there is no evidence of record that his PTSD causes marked 
interference with such employment.  Moreover, there is no 
evidence that he has every been hospitalized due to his PTSD.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2009) is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


